UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT



                           No. 95-2520



LYDIA PERALTA,

                                             Plaintiff - Appellant,

         versus

LEVINDALE HEBREW GERIATRIC CENTER AND HOSPITAL,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. John R. Hargrove, Senior District Judge.
(CA-94-3298-HAR)


Submitted:   January 18, 1996            Decided:   January 31, 1996


Before HAMILTON and LUTTIG, Circuit Judges, and CHAPMAN, Senior
Circuit Judge.

Affirmed by unpublished per curiam opinion.


Lydia Peralta, Appellant Pro Se. Edward Joseph Gutman, Vincent
Michael Wills, BLUM, YUMKAS, MAILMAN, GUTMAN & DENICK, P.A.,
Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order granting

summary judgment in the Appellee's favor on her claims of national

origin discrimination and retaliatory discharge in violation of

Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C.A.

§§ 2000e to 2000e-17 (West 1981 & Supp. 1995). We have reviewed the
record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Peralta v. Levindale Hebrew Geriatric Center and Hospital,
No. CA-94-3298-HAR (D. Md. Aug. 1, 1995). We deny Appellant's

motion for sanctions and dispense with oral argument because the

facts and legal contentions are adequately presented in the ma-
terials before the court and argument would not aid the decisional

process.




                                                          AFFIRMED




                                2